Citation Nr: 0822136	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  04-39 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a genitourinary 
disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to August 
1994.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (RO).


FINDING OF FACT

The medical evidence does not show that the veteran has a 
current diagnosis of a genitourinary disorder related to his 
military service.


CONCLUSION OF LAW

A genitourinary disorder was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Prior to initial adjudication, a letter dated 
in February 2004 satisfied the duty to notify provisions.  An 
additional letter was also provided to the veteran in 
September 2006, after which the claim was readjudicated.  See 
38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 
427 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The veteran's service medical records, VA 
medical treatment records, and indicated private medical 
records have been obtained.  A VA examination was provided to 
the veteran in connection with his claim.  There is no 
indication in the record that additional evidence relevant to 
the issue decided herein is available and not part of the 
claims file.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 
19 Vet. App. 473.  Further, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The veteran's service medical records include numerous 
complaints, symptoms, and diagnoses of genital disorders.  In 
an October 1985 medical report, the veteran complained of 
right side groin pain since the previous night.  After 
physical examination, the assessment was rule out testicular 
torsion.  A subsequent emergency care and treatment report 
stated that a physical examination was conducted.  The 
assessment was normal examination, no torsion by examination.

The veteran's service medical records also include multiple 
reports of genital disorders from March 1994 to April 1994.  
The various assessments provided in these reports were 
persistent non-gonococcal urethritis, normal examination, and 
urethritis versus other.  A May 1994 medical report stated 
that the veteran's groin pain had resolved.

After separation from military service, in a March 2001 
private medical report the veteran complained of an infection 
of the foreskin.  After physical examination, the assessment 
was contact dermatitis secondary to new soap and possible 
early candidiasis.  In a second March 2001 private medical 
report, the veteran reported that the penile irritation had 
resolved and he complained of discomfort and pain during the 
day.  After physical examination, the assessment was penile 
discomfort, questionable cause.

In a May 2001 private medical report, the veteran complained 
of moles on his groin area.  After physical examination, the 
assessment was skin tags.

In a December 2002 private medical report, the veteran did 
not have any complaints.  On physical examination, the 
veteran's external genitalia were normal and without 
abnormalities.

A February 2006 private medical report stated that the 
veteran's external genitalia and prostate were normal and 
without abnormalities.

A March 2006 private medical report gave an assessment of 
impotence, which was "good" with medication.

A January 2007 VA genitourinary examination report stated 
that the veteran's claims file had been reviewed.  The 
veteran reported that during military service, he experienced 
right testicular soreness which improved after treatment with 
antibiotics.  He reported that these symptoms recurred.  The 
veteran denied experiencing lethargy, weakness, anorexia, 
weight loss, or weight gain that he felt was secondary to a 
genitourinary condition.  He denied any urinary, renal, or 
bladder abnormalities or irregularities.  The examiner stated 
that the veteran described treatment for "what sounds like 
epididymitis."  The veteran reported that the genitourinary 
disorder did not affect his occupation or his activities of 
daily living.  He reported that he did not have erectile 
dysfunction.  On physical examination, the veteran's testes 
were descended bilaterally, with the spermatic cord intact 
and nontender.  The testes were ovoid, smooth without 
nodularity or tenderness.  No hernia was appreciated.  The 
diagnosis was epididymitis, with resolution after treatment 
with antibiotic.  The examiner stated that the veteran had 
"no objective or clinical evidence to support a 
genitourinary condition.  The veteran did have episodic 
treatment for epididymitis with resolution during his active 
military service; however, currently there are no signs or 
symptoms of this condition."

The medical evidence of record does not show that the veteran 
has a current diagnosis of a genitourinary disorder related 
to his military service.  While the veteran's service medical 
records include multiple diagnoses of genitourinary 
disorders, there is no medical evidence of record that a 
relevant genitourinary disorder has been diagnosed since May 
2001.  In December 2002, the veteran reported no medical 
complaints and his genitalia were normal on physical 
examination.  The only medical evidence of record which 
indicates that the veteran has had a genitourinary disorder 
of any kind since May 2001 is the March 2006 private medical 
report gave an assessment of impotence.  However, the veteran 
has specifically stated that his genitourinary disorder is 
related to pain in the right testicle and has not claimed 
erectile dysfunction as a service-connected disorder.  Even 
if the veteran had made such a claim, the veteran 
specifically stated in the January 2007 VA genitourinary 
examination that he did not experience erectile dysfunction.  
The January 2007 report also specifically stated that the 
veteran did not have a current diagnosis of a genitourinary 
disorder.  Accordingly, the medical evidence of record 
indicates that any genitourinary disorder that was previous 
diagnosed resolved prior to the date when the veteran filed 
his claim.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
United States Court of Appeals for Veterans Claims' 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998).  The veteran's statements alone are not sufficient to 
prove that he has a current diagnosis of a genitourinary 
disorder which is related to military service.  Medical 
diagnosis and causation involve questions that are beyond the 
range of common experience and common knowledge and require 
the special knowledge and experience of a trained physician.  
As he is not a physician, the veteran is not competent to 
make a determination that he has a current diagnosis of a 
genitourinary disorder which is related to military service.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  In this case, the 
medical evidence does not show that the veteran has a current 
diagnosis of a genitourinary disorder.  As such, service 
connection for a genitourinary disorder is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no medical 
evidence of record that the veteran has a current diagnosis 
of a genitourinary disorder related to his military service, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for a genitourinary disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


